     Case 2:20-cv-01828-TLN-CKD Document 11 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL HARPER,                                         No. 2:20-cv-1828 TLN CKD P
12                       Plaintiff,
13           v.                                             FINDINGS AND RECOMMENDATIONS
14   CDCR,
15                       Defendant.
16

17           On November 3, 2020, the court ordered plaintiff to pay the $400 filing fee for this action

18   within 14 days. Plaintiff was warned that failure to pay the filing fee within 14 days would result

19   in dismissal. Plaintiff has not paid the filing fee.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice.

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   /////

28   /////
                                                        1
     Case 2:20-cv-01828-TLN-CKD Document 11 Filed 12/01/20 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: December 1, 2020
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     harp1828.frs
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
